Case 1:21-cv-00800-RMB-AMD Document 16 Filed 03/26/21 Page 1 of 6 PageID: 1500

                            UNITED STATES DISTRICT COURT
                             for the District of New Jersey [LIVE]
                                          Camden, NJ


   AFFINITY HEALTHCARE GROUP
   VOORHEES, LLC, et al.
                                              Plaintiff,
   v.                                                      Case No.:
                                                           1:21−cv−00800−RMB−AMD
                                                           Magistrate Judge Ann Marie Donio
   THE TOWNSHIP OF VOORHEES, et
   al.
                                              Defendant.

                       ORDER FOR SCHEDULING CONFERENCE


   TO: All Counsel
   IT IS on this Day March 26, 2021 ORDERED THAT:
   (1) A Scheduling Conference shall be conducted before the undersigned at the Mitchell H.
   Cohen Building and U.S. Courthouse in Camden, Camden − Courtroom 3B on April 27,
   2021 at 12:00 PM. See Fed. R. Civ. P. 16 and Local Civil Rule 16.1. The purpose of the
   conference is to focus counsel's attention on the issues actually in dispute and arrive at a
   schedule to manage discovery. The Court strives in all cases for a just, speedy and
   inexpensive determination of every action. Fed. R. Civ. P. 1. COUNSEL MUST BE
   PREPARED TO COMPLETE ALL DISCOVERY AND BE READY FOR TRIAL
   WITHIN SIX (6) TO EIGHT (8) MONTHS OF THE SCHEDULING CONFERENCE IN
   MOST CASES. The Scheduling Order will reflect these goals.

   (2) The form and timing of the disclosure requirements in Fed. R. Civ. P. 26 (a)(1) and L.
   Civ. R. 26.1 shall be followed. COUNSEL SHOULD NOT FILE THEIR DISCLOSURE
   ON CM/ECF.
   (3) At least twenty−one (21) days prior to the conference scheduled herein, counsel shall
   confer pursuant to Fed. R. Civ. P. 26 (f). The parties shall submit a Joint Discovery Plan to
   the undersigned using the attached form no later than the time period provided for in
   L.Civ.R. 26.1(b)(2). Prior to the Rule 26 (f) conference, counsel shall also comply with
   Local Civil Rule 26.1 (d) concerning discovery of digital information. The form to be used
   for the Joint Discovery Plan can be retrieved from:
   http://www.njd.uscourts.gov/sites/njd/files/R16DiscoveryPlanCamONLY.pdf.
   (4) Counsel are further advised that unless the parties stipulate otherwise, and the Court
   concurs, the Rules limit the number of interrogatories (25) and depositions (10) which
   each party may seek. See Rules 26 (b), (d). Fed. R. Civ. P. 30 (d) (2) limits depositions to
   one day of seven hours. The Court may also regulate the conduct of depositions. See Hall
   v. Clifton Precision, 150 F.R.D. 525 (E.D. PA. 1993); Fed. R. Civ. P. 30(d) (1).
   (5) At the conference with the Court, all parties who are not appearing pro se shall be
Case 1:21-cv-00800-RMB-AMD Document 16 Filed 03/26/21 Page 2 of 6 PageID: 1501

   represented by counsel who shall be familiar with the file and shall have full authority to
   bind their clients in all pre−trial matters. Counsel shall also be prepared to discuss
   settlement. Clients or persons with authority over the matter shall be available by
   telephone. See Local Civil Rule 16.1 (a)(4);
   (6) Counsel shall consult with their clients before the conference and be prepared to advise
   the Magistrate Judge whether the parties consent to trial before the Magistrate Judge.
   Local Civil Rule 73.1 (a).
   (7) Counsel shall discuss with clients the Court's mediation program. L.Civ.R. 301.1 (see
   attached notice). The Court will discuss mediation and other ADR options at the Initial
   Scheduling Conference.
   (8) Counsel for plaintiff(s) shall notify any party who hereafter enters an appearance, of
   the above conference and forward to that party a copy hereof, together with a copy of any
   Scheduling Order entered as a result of this conference.
   (9) The parties shall advise the District Judge and Magistrate Judge immediately if this
   matter has been settled or terminated so that the above conference may be cancelled.
   (10) Failure to comply with the terms hereof may result in the imposition of sanctions.
   (11) Counsel are further advised that communications to the Court by FAX will be
   accepted. All communications to the Court shall be in writing or by telephone conference
   with prior approval.



                                                         Magistrate Judge Ann Marie Donio
Case 1:21-cv-00800-RMB-AMD Document 16 Filed 03/26/21 Page 3 of 6 PageID: 1502

                          ALTERNATIVE DISPUTE RESOLUTION
                                       IN THE
                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  Mediation is the Alternative Dispute Resolution ("ADR") program in this Court. Mediation
  is governed by Local Civil Rule 301.1. The mediation program under this rule is
  supervised by a judicial officer (at present United States Magistrate Judge Madeline
  Cox−Arleo) who is available to answer any questions about the program.
  Any district judge or magistrate judge may refer a civil action to mediation. This may be
  done without the consent of the parties. However, the Court encourages parties to confer
  among themselves and consent to mediation. Moreover, you are reminded that, when
  counsel confer pursuant to Rule 26 (f) of the Federal Rules of Civil Procedure and Local
  Civil Rule 26.1, one of the topics that must be addressed is the eligibility of a civil action
  for participation in ADR.
  A civil action may be referred to mediation at any time. However, one of the advantages of
  mediation is that, if successful, it enables parties to avoid the time and expense of
  discovery and trial. Accordingly, the Court encourages parties to consent to mediation prior
  to or at the time that automatic disclosures are made pursuant to Rule 26 (a) (1) of the
  Federal Rules of Civil Procedure.
  If parties consent to mediation, they may choose a mediator either from the list of certified
  mediators maintained by the Court or by the selection of a private mediator. If a civil action
  is referred to mediation without consent of the parties, the judicial officer responsible for
  supervision of the program will select the mediator.
  Mediation is non−judgmental. The role of the mediator is to assist the parties in reaching a
  resolution of their dispute. The parties may confer with the mediator on an ex parte basis.
  Anything said to the mediator will be deemed to be confidential and will not be revealed to
  another party or to others without the party's consent. The mediator's hourly rate is
  $300.00, which is borne equally by the parties.
  If you would like further information with regard to the mediation program please review
  the Guidelines for Mediation, which are available on the Court's Web Site
  www.njd.uscourts.gov and appear as Appendix Q to the Local Civil Rules. You may also
  make inquiries of the judicial officer responsible for supervision of the program.
  Civil actions in which there are pro se parties (incarcerated or not) are not eligible for
  mediation.
Case 1:21-cv-00800-RMB-AMD Document 16 Filed 03/26/21 Page 4 of 6 PageID: 1503

                                 UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEW JERSEY

  AFFINITY HEALTHCARE GROUP
  VOORHEES, LLC, et al.
                                                Plaintiff,
  v.                                                         Case No.:
                                                             1:21−cv−00800−RMB−AMD
                                                             Magistrate Judge Ann Marie Donio
  THE TOWNSHIP OF VOORHEES, et al.
                                                Defendant.
                                JOINT PROPOSED DISCOVERY PLAN
                               A fillable copy of this form can be located at
                http://www.njd.uscourts.gov/sites/njd/files/R16DiscoveryPlanCamONLY.pdf

  1. Set forth the name of each attorney appearing, the firm name, address and telephone
  number and facsimile number of each, designating the party represented.
  2. Set forth a brief description of the case, including the causes of action and defenses
  asserted.
  3.   Have settlement discussions taken place? Yes __________ No __________
        (a) What was plaintiff's last demand?
           (1) Monetary demand: $ ___________
           (2) Non−monetary demand: __________
        (b) What was defendant's last offer?
           (1) Monetary offer: $ ___________
           (2) Non−monetary offer: __________
  4. The parties [have __________ have not __________] met pursuant to Fed. R. Civ. P.
   26(f):
  5. The parties [have ______ have not ______ ] exchanged the information required by
  Fed. R. Civ. P. 26(a)(1). If not, state the reason therefor.
  6. Explain any problems in connection with completing the disclosures required by Fed.
  R. Civ. P. 26(a)(1)
  7. The parties [have __________ have not __________] conducted discovery other than
  the above disclosures. If so, describe.

  8.   Proposed Joint Discovery Plan:
        (a) Discovery is needed on the following subjects:
         (b) Discovery [should __________ should not __________] be conducted in phases
  or be limited to particular issues. Explain.
        (c) Proposed schedule:
Case 1:21-cv-00800-RMB-AMD Document 16 Filed 03/26/21 Page 5 of 6 PageID: 1504


           (1) Fed. R. Civ. P. 26 Disclosures ____________________________.
           (2) E−Discovery conference pursuant to L. Civ. R. 26.1(d)_________________.
           (3) Service of initial written discovery _____________________________.
           (4) Maximum of _____ Interrogatories by each party to each other party.
           (5) Maximum of _____ depositions to be taken by each party.
           (6) Motions to amend or to add parties to be filed by ____________.
           (7) Factual discovery to be completed by ______________________.
           (8) Plaintiff's expert report due on ________________________________.
           (9) Defendant's expert report due on ________________________________.
           (10) Expert depositions to be completed by ____________________.
           (11) Dispositive motions to be filed by __________.
        (d) Set forth any special discovery mechanism or procedure requested.
        (e) A pretrial conference may take place on __________________________.
        (f) Trial date: ______________________ (______Jury Trial; _____ Non−Jury Trial).



  9. Do you anticipate any special discovery needs (i.e., videotape/telephone depositions,
  problems with out−of−state witnesses or documents, etc)? Yes _______No_______.
  If so, please explain.

  10. Do you anticipate any issues about disclosure or discovery of electronically stored
  information, including the form or forms in which it should be produced?
  Yes _______ No _______.
  If so, how will electronic discovery or data be disclosed or produced? Describe any
  agreements reached by the parties regarding same, including costs of discovery, production,
  related software, licensing agreements, etc.
  11. Do you anticipate entry of a Discovery Confidentiality Order? See L.Civ.R. 5.3(b)
  and Appendix S.
  Yes ________ No _______.

  12. Do you anticipate any discovery problem(s) not listed above? Describe.
  Yes ________ No _______.

  13. State whether this case is appropriate for voluntary arbitration (pursuant to Local
  Civil Rule 201.1 or otherwise) or mediation (pursuant to Local Civil Rule 301.1 or
  otherwise). If not, explain why and state whether any such procedure may be appropriate at
  a later time (i.e., after exchange of pretrial disclosures, after completion of depositions, after
Case 1:21-cv-00800-RMB-AMD Document 16 Filed 03/26/21 Page 6 of 6 PageID: 1505

  disposition or dispositive motions, etc.).
  14.   Is this case appropriate for bifurcation? Yes __________ No __________
  15. An interim status/settlement conference (with clients in attendance), should be held in
  _______________________________________.
  16. We [do __________ do not __________] consent to the trial being conducted by a
  Magistrate Judge.
  17.   Identify any other issues to address at the Rule 16 Scheduling Conference.


  ________________________________
  Attorney(s) for Plaintiff(s) / Date



  ________________________________
  Attorney(s) for Defendant(s) / Date
